 

Case 4:20-cv-01766 Document1 Filed on 05/20/20 in TXSD Page 1 of 11

eee oe
UNITED STATES DISTRICT COURT . Paso
tay a far;
FOR THE SOUTHERN DISTICT OF TEXAS riAr 20 2026
TERAN GONZALEZ Dewi d, Bradley, Clerks of Cogn?
PLAINTIFF
vs CIVIL CASE NUMBER )

THOMAS NIXON

Sued in his individual
and Official Capacity
ASHLEY HENDERSON

Sued in his Individual
and Official Capacity

CDP DP? COP 0? 09 6D 09 699 6 09 2D

SUIT FOR CONSTITUTIONAL RIGHTS VIOLATION

 

Comes Now, TERAN GONZALEZ, Plaintiff, and files this suit for
Constitutional RIGHTS Violation as. remedy to Constitutional Right
violation resulting from a Disciplinary Hearing that resulted in
an increase in the duration of confinement for the plaintiff. I a

as Plaintiff respectfully requests to show the court the following:

I. JURISDICTION
1. Plaintiff brings this action pursuant to 42 U.S.C. § 1983.
This court has Jurisdiction under 28 U.S.C. § 1343 and articté
ITI OF the U.S. CONSTITUTION.
| II. VENUE
2. The Southern Distriet of Texas Is an appropriate Venue under
28 U.S.C. § 1391(b) (2) because a substantial part of the event
or omissins giving rise to the claims occured in this district
III. PARTIES
3. Plaintiff Teran Gonzalez was-at all times relevant to this
suit as a U.S. Citizen incarcerated within the Texas Depart-—

ment of €riminal Justice on the O.L. Luther Unit located in

Navasota, Texas.
 

 

 

 

Case 4:20-cv-01766 Document 1 Filed on 05/20/20 in TXSD Page 2 of 11

:

Defendant Thomas'Nixons was relevant to this suit as a,€aptain
within the Texas department of criminal justice. Thomas Nixon
Presided-over the Hearing that is the subject of suit. Captain
Thomas Nixon is sued in hisofficial and individual capacities.
Defendant Ashley Henderson was relevant to this action attnre
the commencement of the appeal of the disciplinary hearing
via Step 1 grievance and Step 2 grievance. Henderson is the
Grievance officer on the O.L. Luther Unit responsible for
correctly classifing Grievances and filing them properly. ©

IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES
Plaintiff sought to exhaust his administrative remedies as
required by prison policy by filing Step 1 Grievance and Step
2 Grievance. The attempt to exhaust remedies was thwarted by
Officer Henderson. Grievances failed to correct the Rights
violation.

V. STATEMENT OF THE FACTS

Teran Gonzalez is a United states Citizen sentenced to serve
a sentence of confinement within the Texas Department of
Criminal Justice and is currently housed on the O.L. Luther
Unit located in Navasota Texas.
Plaintiff received disciplinary case number20200003851

Level 2 Offense code 30.0 Soliciting assistance from an

offender, staff member or any other person to violate the TDCJ

9.

RULES OR EMPLOYEE RULES.

Plaintiff attended aDisciplinary Hearing that was officiated
by Captain Thomas.Nixon. Nixon found the plaintiff guilty
without ai:showing ofizthe evidence relied on to make the

decision.
2.
 

 

10.

ll.

12.

13.

14.

15.

Case 4:20-cv-01766 Document 1 Filed on 05/20/20 in TXSD Page 3 of 11

Thomas Nixon iisued punishment to the plaintiff that resulted

insa loss of Good time and reduction of line class time earn#n
ing status,directly affecting tplaintiffs duration of contine
finement.

Nixons punishment rendered the Plaintiff ineligible for warcai
parole review as per the Texas Government Code § 508 which
prohibits parole release for prisoners who lose good time
and line class within 6 months of their next parole review
date, amaction directiy affecting plaintiffs duration of
confinement.

On ' 9-30-2019 Plaintiff filed a Step 1 Grievance as appeal

to the decision of Thomas Nixon..

6n 10-3-2019 The Step I Grievance was returned denied,
stating that there was sufficient evidence to support

a finding of guilt and that there were no due process viola=i
tions. see exhibitil.

on 10-17-19: Plaintiff filed Step 2 Grievance attempting

to resolve theissue.

On 2-26-19. Plaintiff contacted the Luther law library in
attempt to find out where the Step 2 griev ance was since

it had not yet been sent back to the plaintiff.Funds were
removed from the Plaintiffs Offender Trust fund to pay

for copies of the Step 2 Grievance.

LoenOn’ 3416-2020 the step 2 Grievance was returned tonthétplain-i

&
tiff. containing a denial of relief. The grievance also

contained the same investigator Id number as another griev-

ance, the grievances listed different names as investigators.

3.
 

17.

18.

19.

20.

21.

22.

Case 4:20-cv-01766 Document 1 Filed on 05/20/20 in TXSD_ Page 4 of 11

~“WIL.CAUSES OF ACTION
GROUND 1

Plaintiffs 14th Amendment right to due process was violated
Plaintiffs constitutional right to be informed of the Nature
and cause of the accusations against him was also violated.
As a general proposition plaintiff may bring cause of action
pursuant to : 1983 to remedy violations of both federal const
titution and federal statues.112 F.3d 1522.

The Plaintiff received punishment for a disciplinary case
that stated that he solicited someone to violate a rule ,
and the rule tisted as the rule violated was "violating a
rule". If someone says you violated a rule and then you ask

them what rule and the only answer they can give you is a
rule" then thats not adequate notice of the Na&ure and cause
of the accusation.
Plaintiffs Due process rights were violated due to the fact
that there was no notice of the disiplinary violation as
required under Wolff v. Mcdonnel, 418 U.S. 539 A Supreme
Court case which found that, when prisoners lose good time
credits because of a disiplinary offense, they are entitled
to: (1) Written Notice of the disciplinary violation, (2)
the right to call witnesses at the hearing, (3) Assistance
in preparing for the hearing (4) A written statement of the
reasons for being found guilty and (5) a fair and impartial
decision maker in the hearing.
In the plaintiff's case numbers 1, 2,and 5 were not met.

fhe first condition stated in paragyaph 20 under Wolff v

- Mcdonnell that was not met was written notice of the

4
 

Case 4:20-cv-01766 Document1 Filed on 05/20/20 in TXSD Page 5 of 11

disciplinary offense. In this case, Soliciting assistance from
an offender, a staff member or any other person to violate a
FOCI rule requires a 2 part notification. Notice of the actual
rule that -was violated is also requisite. In order to give the
appearance that an actual rule had been stated the charging
officer stated the following: Offender violated level3 offense
code 45.0. violation of a written or posted rule not contained
in these rules but consistent with these rules. This offense
requires that there be a written or posted rule. pages 69 and
53 of the officers disciplinary:charging handbook states that
both offenses require that the actual rule be stated.
23. The second aspect of the Wolff v- Mcdonnell case stated
in paragraph 20a-:due process rights violation is failure of
allowing plaintiff to call a witness namely the sender of
the Electronic Commissary purchase Mandy Karn. Karn has
submitted an affidavit «sstatingat no solicitation occured.
the plaintiff was barred from using Mandy Karn as a witness
by Captain Nixon the officer who presided over the hearingin::
24 The third aspect of the standard mentioned in paragraph 20
that effectively amounts to another due process violation
is that there was no written statement of the reasons for
the finding of guilt
25. The plaintiffs due process rights were violated by Captain
Nixon when he allowed Sgt. Myles to alter the date of the
offense so that it would still fall within TDCJ's Statue
of limitatinos for writting a disciplinary case. Sgt. myles
stated in the offense report that The Electronic Commissry

purchase occured on 9-4-19 when in fact it had occured in

5.
 

26.

27.

Case 4:20-cv-01766 Document 1 Filed on 05/20/20 in TXSD Page 6 of 11

june of 2019 a date outside of the statue of limitations

for an officer to write a disciplinary case. as evidence
during discovery the plaintiff will request the TDCJ official
provide the official statement from offender Menjivar's
trust fund so the actual date can be known as plaintiff

is incarcerated and unable to acess another offenders trust
fund statement. Falsification of a state document is a crime
Nixon assisted inthe coverup and failed to report it upon
becoming aware which makes him an accomplice Effectively
waiving his immunity.

THe Due process violations above were effectively violated
by Thomas Nixon because he was the hearing officer charged
with insuring that there were no due process violations
during the hearing.

officer henderson returned .to the plaintiff multiple grievrs::s
vances after becoming aware that the plaintiff was attempt-
ing to obtain the grievances. Henderson had never processed
the Step 2 grievance serving as disciplinary case appeal

and attempted to falsify an investigator identification
number and investigator signature to give the appearance
that the step 2 grievance had actually been filed. This

is a due process violation and a violation of plaintiffs

first amendment right of free speech which encompasses the

28.

right to petition the court for redress of grievances.
Tex. App Fort Worth 2008 a Texas Department of criminal
Justice Disciplinary decision is subject to the Grievance

procedure, Leachman v. Dretke 261 S.W.3d 297
6.
 

Case 4:20-cv-01766 Document 1 Filed on 05/20/20 in TXSD Page 7 of 11

29. Inmates who are charged with an offense that could deprive
them o€ good time ereda&ticaretcredit are entitled to those
minimum procedures. appropriate under the circumstances and re
required by the due process clause to insure that their
rights are not arbitrarily abrogated USCA CONSTITUTIONAL
AMENDMENT. 14 .TURNER V JOHNSON 46 F.supp.2d 655
yv WII QUALIFIED IMMUNITY
30. The standard for qualified Imunity. (1) Whether facts alleged
or shown by plaintiff make out violation of constitutional
right and (2) if so whether that right was clearly establishe
ed at time of defendants alleged miconduct is often app-
roprite,courts may exercise their sound disceretion in deciding
which of the two prongs should be-addressed first in light
of circumstances in the particular case at hand receding
from saucier v. katz 533 U.s. 194, 121 s
31. Under qualified immunity doctrine conduct may be clearly
established as unlawful in three ways: (1) through explicit
statutory or constitutuional statements (2) through authoritas
tive judicial decisions that. establish broad principals of
lawvthat are clearly established , applicable in a variety of
factual contexts going beyond the particular circumstances of
the decision that establishes the principal, and(3) Most comac
monly, through case law previously elucidated in materially si
Similar cicumstances BATTISTE V. LAMBERTI S.D. FLA. 2008
571 £.supp 2d 1286
32. Plaintiff states7ys that all defendants lack qualified
immunity due to the fact thazt assisted anthony myles in

the coverup of the crime of falsifing qovernment documents

7.
Case 4:20-cv-01766 Document 1 Filed on 05/20/20 in TXSD Page 8 of 11

and the plaintiffs alleqations make out a violation

of plaintiffs first amendment right to petition the govern='"~
ment for redress of grievances and a fourtenth amendment
right to due process. All defendants are accomplicesiina.:

a crimeand failed to report the crime themselves which in

iself is a crime.

33.

34.

36.

37.

38.

38.

39.

VIII-HARM SUFFERED BY THE PLAINTIFF

THE PLAINTIFF WAS UNABLE TO BE REVIEWED FOR PAROLE

the plaintiff loss good time and as a result his mandatory
release date has been increased.

The plaintiff lost his line class and was reduced to a lower
time earning status so he was not able to earn good time
credits at the same rate as before the case.

The plaintiff had a negative mark on his record that affected
his parole.review when he did receive a parole review 6 morth
months later than he would have had not hadrhis due process r
rights violated.

Plaintiff was ordered to serve the remainder ofvhis sentence
by the parole board. The reason for which was poor institur-:
tional adjustment.

Plaintiff suffered ‘mental anguish as a result of the due : ice
process violation that increased his mandatory release date.
Plaintiff suffered personal humilation and impairment of re:
reputation as a result of the due proceess violation. The
relationship with his family became diminished due to the
fact that they were under the false assumption that the
plaintiff was still engaging in behavior that is wrong.

8.
Case 4:20-cv-01766 Document 1 Filed on 05/20/20 in TXSD Page 9 of 11

,VIIII. RELIEF

40.The plaintiff respectfully requests the Court grant the

following relief as remedy to the harm suffered:

41. Review the disciplinary case that is the subject of this
suit TDCJ case number 2020003851.

42. award attorneys fees to the plaintiff because he acted as his
own attorney.

43. award compensatory damages on the grounds of the following
Court decision : Compensatory damages in § 1983 action may ~.
include not only out of pockect loss and other monetary harms
but also such injuries as impairment of reputation, personal
humiliation and mental anguish and suffering 114 £.3d 778

44. Award punitive damages to deter other officers from engaging
in simillar behavior based on the following court decisions:
Punitive damages are awarded in § 1983 action to punish “s%-n
defendant for his willful or malicious conduct and to deter
others from simillar behavior 114 £.3d 778

45 PRAYER

46. The plaintiff requests that the court GRANT the relief listed
above. The plaintiff PRAYS that the Court grant the telief..

OATH

47. The plaintiff swears upon the penalty of perjury that

that the above and fore-going is true to the best of

his knowledge and belief.

Respectfully submitted

 

 

 
Case 4:20-cv-01766 Document 1 Filed on 05/20/20 in TXSD Page 10 of 11

VERIFICATION
Pursuant to 28 U.S.C. § 1746, I declare and verify under penalty
of perjury of the laws of The United States Of America and the
State of Texas that the foregoing is true and correct to the best
of my personal Knowledge and not meant to mislead. Executed on

this  --- day of 2020

TIERAN GONZALE
1800 Luther Drive

Navasota Texas

77868

10.

 
 

In The State OF Texas

Case 4:20-cv-01766 Document 1. Filed on 05/20/20 in TXSD Page 11 of 11

§
§ ss.
§

County of Grimes

AFFIDAVIT DECLARING PREVIOUS FILINGS
I, Teran Gonzalez, Affiant, being of sound mind, lawfully
able to contract, over the age of twenty one, and competent to

testify do attest to the following:

1. I, Affiant,am plaintiff in this suit.
2. I have filed an original Petition For Suit Of Theft Of

Property in Grimes County Texas on april 1 2020

I swear under the penalty of perjury of the laws of the
united states of America and the State of Texas, that the above ;

and foreqoinag is true and correct and not meant to mislead.

Signed. this ‘a DAY OF hoa 12020
a,

TERAN GONSAL BZ Wi 7

 

WITHOUT PREJUDICE UCC 1-308

 

 

«Ca Cele was acknowledged before me on Ys m
& ; +
s
> Luh Det
NOTARY ©20000e@

  

e So 2890006
MY COMISSION EXPIRES: air A \ e Cody tkoskg °
ok Nort 121268684 © 2
ow, tay PobNe, Stats of Younus ©
0 NOE MY Com seston erotros ©
$2888 008005 o 42924 °
